Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/23/2021.
Claims 6, 7, 11-20, 23, 29, and 30 are canceled.
Claims 1-5, 8-10, 21, 22, 24-28, and 31 are allowed. 
	The previous rejections have been withdrawn due to the amendments to the claims.
The following is an examiner’s statement of reasons for allowance: 
While Daynes teaches optimized memory management for class metadata in a garbage collected system allocating a metaspace to a class loader using a memory heap for storing class metadata, Demsey teaches associating native resources with an application for freeing unneeded resources, Hirt teaches determining an age category for an object stored in a heap for garbage collection, Stoodley teaches correlating class loader objects using a table to find a candidate class loader, the prior arts of record, taken alone or in combination, do not teach at least: unloading a first class of the n classes based on the reference mapping table in an operation process of the application, wherein when the reference mapping table does not comprise reference relationships and dependency relationships of all class objects corresponding to the first class, unloading the first class comprises: deleting, from the reference mapping table, the reference relationships and the dependency relationships of all class objects corresponding to the first class when the reference mapping table meets a preset condition, wherein after the deleting the reference mapping table does not comprise any reference relationships or dependency relationships of class objects corresponding to the first class, and unloading the first class, and wherein the preset condition comprises: priorities of all class objects corresponding to the first class in the reference mapping table are less than or equal to a first preset threshold, and priorities of class objects on which all class objects corresponding to the first class in the reference mapping table depend are less than or equal to a second preset threshold, as similarly recited in claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/INSUN KANG/Primary Examiner, Art Unit 2193